Citation Nr: 0721348	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral vision 
problems.

4.  Entitlement to service connection for arthritis of the 
lumbar spine.

5.  Entitlement to service connection for right ankle 
disorder.

6.  Entitlement to service connection for right shoulder 
disorder.

7.  Entitlement to service connection for dermatitis.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970 and active duty for training from April 1974 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the RO has characterized the veteran's 
claim for service connection for dermatitis as a claim to 
reopen based on new and material evidence.  The veteran's 
claims file indicates that his original claims folder is 
missing and the claims file before the Board is a rebuilt 
one.  A computer generated printout contained in the file 
indicates that the veteran was previously denied service 
connection for dermatitis.  However none of the pertinent 
records relating to that prior claim are in the current 
claims file.  In fairness to the veteran, because there is no 
record of the prior adjudication of this claim, the Board 
will review this issue on a de novo basis.

The issues of service connection for arthritis of the lumbar 
spine, a right ankle disorder and a right shoulder disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by near-continuous 
depression, impaired impulse control, difficulty adapting to 
stressful situations, inability to establish and maintain 
effective relationships, nightmares, intrusive thoughts, 
flashbacks, hyperarousal, hypervigilance, avoidance of 
stimuli, isolating, and intermittent auditory hallucinations.

2.  The veteran's current hypertension is not related to his 
military service.

3.  The veteran's vision problem is a refractive error.  

4.  The veteran does not currently have dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 9411 (2006).

2.  Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

3.  Service connection for refractive error is precluded by 
law.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2006).

4.  Dermatitis was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
November 2003, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a July 2004 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claims 
were readjudicated in January 2005 after affording him with 
an opportunity to respond to the July 2004 letter.  Thus the 
Board finds that VA has cured any prejudice to the veteran 
caused by the late timing of the notice of the fourth 
Pelegrini II element as he has been afforded appropriate 
notice and subsequent adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran's claim for service 
connection for PTSD was granted in the April 2004 rating 
decision and was evaluated as 30 percent disabling effective 
July 17, 2003 (the date the veteran's claim was filed).  The 
veteran thereafter disagreed with the 30 percent evaluation 
of this now service-connected disability.  The RO provided 
notice to the veteran in July 2004 of the Pelegrini II 
elements of how to establish entitlement to an increased 
disability rating.  However, since the veteran's claim was 
initially one for service connection, which has been granted, 
the Board finds that VA's obligation to notify the veteran 
was met as the claim for service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims for service connection, any questions as to a 
disability rating or effective date are moot.  Thus the Board 
finds that the veteran has not been prejudiced by VA's 
failure to provide notice earlier on these elements of his 
claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records, including Vet Center treatment records, 
are in the file for treatment from March 1971 through 
September 2006.  The veteran identified private medical 
treatment records that were obtained by the RO and cover the 
period of March 2002 through March 2003.  As for the service 
medical records, as previously mentioned, the veteran's 
original claims file was misplaced and the current claims 
file before the Board is a rebuilt one.  Presumably the 
veteran's original service medical records were with the 
original claims file.  Attempts to recreate those records 
were unsuccessful except to obtain the veteran's service 
examination reports.  In such cases where the service medical 
records are not available, there is a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations only as to his PTSD, which were 
conducted in December 2003 and May 2005.  As for the 
veteran's other claims for service connection for 
hypertension and dermatitis, the Board finds that examination 
is not needed because either there is no evidence that the 
veteran has a current disability or there is no evidence that 
the currently diagnosed condition may be associated with his 
military service.  Although he has alleged continuity of 
symptomatology, the veteran's allegation, standing alone, is 
not plausible in light of the absence of continuous 
symptomatology in the medical evidence of record.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  There is 
no medical evidence that shows the veteran has had the 
claimed conditions since his separation from service.  
Furthermore, the veteran's claimed vision problem is a 
refractive error.  Since refractive errors are not subject to 
service connection as a matter of law, VA has no duty to 
assist the veteran by giving him an examination.  38 C.F.R. 
§ 3.159(d) (2006).  For these reasons, VA examination on 
these conditions was not necessary.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2006).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The veteran's PTSD has been evaluated as 30 percent disabling 
effective as of the date of his claim in July 2003, except 
the veteran was granted a temporary 100 percent disability 
rating due to hospitalization for his PTSD from July 5, 2006 
through August 11, 2006.  (See Rating Decision issued in 
August 2006.)

The current 30 percent disability rating requires a 
showing of:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2006).

The medical evidence shows the veteran began going to the Vet 
Center in October 2002 for assistance relating to his PTSD.  
He initially began in group therapy until February 2003 when 
he sought individual counseling.  In March 2003 the veteran 
came in unscheduled and reported increased symptoms including 
anxiety, depression and auditory hallucinations.  The veteran 
returned twice within the next week and continued to report 
increased auditory hallucinations (i.e., hearing voices with 
increased intensity and angry tone).  On April 1, 2003, the 
veteran was referred for mental health evaluation at the VA 
Medical Center and given instructions to report to urgent 
care.  At the mental health evaluation, the veteran 
complained of decreased sleep, nightmares, chronic anger with 
explosive temper, crying, feeling sad, indistinct auditory 
hallucinations, visual shadows, and intrusive thoughts of 
friends who died or were injured in Vietnam.  He denied any 
current suicidal or homicidal ideation, however, he reported 
that he had put a gun to his head three years before.  He 
reported being separated from his wife for 20 years, and 
recently retired from the U.S. Postal Service.  Mental status 
examination showed the veteran was oriented in person, place 
and time.  His general appearance was neat, and he had good 
eye contact.  Psychomotor activity was mildly agitated.  His 
mood was sad and nervous, and his affect was flat and 
appropriate to his speech content and stated mood.  His 
speech was mildly decreased in amount with some stutter.  
Thought processes were goal directed and coherent without 
looseness of association or flight of ideas and was not 
circumstantial or tangential.  He denied delusions but 
admitted to having auditory, visual and olfactory 
hallucinations.  His insight and judgment were poor to fair.  
The impression was rule out PTSD and major depressive 
disorder with psychosis.  He was assigned a global assessment 
functioning score of 50.  The veteran was placed on 
medication for depression and psychosis.

Follow up treatment records show the veteran continued to be 
seen for mental health counseling at both the Vet Center and 
the VA Medical Center's Mental Hygiene Clinic.  The veteran 
continued to complain of depression, crying spells, 
irritability, sleep disturbances, nightmares, intrusive 
thoughts, paranoia and auditory hallucinations.  He did 
report some improvement with the medications, especially a 
decrease in his hallucinations and improved sleep.  

The veteran underwent a VA examination in December 2003.  He 
reported being married for the second time, although 
separated for the last 20 years, and having a eight children 
who all live with their mother.  He also reported being 
retired from the Postal Service since earlier that year after 
working there for 31 years.  He lived alone in a rented 
house.  His chief complaints were anger and nervousness for 
many years since coming out of Vietnam.  He also reported 
having nightmares, including one such incident where he hit 
his wife in the eye.  He also reported an incident where he 
almost choked his daughter until he realized what he was 
doing.  He reported having a very difficult time relating 
with his family and that they left him 20 years ago because 
of his behavior.  He has been living alone all these years.  
He reported trouble associating and relating with people and 
staying to himself.  He said that he does not go to parties 
or social functions and he avoids open and crowded places 
such as the shopping mall or restaurants.  He also complained 
of flashbacks and intrusive thoughts and feelings of guilt.  
He stated at night he hears noises and voices.  He also 
stated that occasionally he sees things flashing in front of 
his eyes but nothing is there when he turns around.  He 
reported having sleeping difficulties, stating he stays up 
until 2:00 or 3:00 in the morning and waking up between 5:00 
and 6:00.  He reported spontaneous crying spells occurring 
while lying in bed.  His mood varies.  He stated at times he 
feels somebody is "after me."  When these paranoid thoughts 
occur he has to calm himself down and be cautious.  He said 
he spends his time mostly alone reading his Bible and 
exercising some.  Sometimes he goes to his brother's house.

Mental status examination revealed the veteran was tense and 
anxious.  He was clasping both hands and had poor eye 
contact.  He was cooperative and speech was goal directed.  
The affect was restricted and mood was depressed.  He 
reported a history of nightmares, flashbacks and auditory 
hallucinations at night only.  He reported phobia of crowds, 
open places and closed in places.  He reported tense and 
anxious feelings, as well as anger spells, which are 
unpredictable.  He denied any current suicidal or homicidal 
ideas.  He was alert, oriented times three, and able to 
remember three out of three objects.  He was unable to do 
serial threes and unable to spell backwards the word planet.  
His abstraction was good and judgment fair.  His insight was 
fair.  Psychological testing was performed.  The impression 
was post-traumatic stress disorder, chronic, with depression 
and mild auditory hallucinations with paranoid feelings.  His 
global assessment of functioning was scored as 50.

Subsequent treatment records continue to show the veteran 
having some improvement with sleeping and decrease in 
hallucinations, but he continued to have problems with 
hyperarousal, depression, anxiety, guarding, feelings of 
guilt, avoidance, intrusive thoughts, nightmares, sleep 
disturbances, flattened affect, and poor social and 
interpersonal functioning.  Treatment records from the Vet 
Center show the veteran's psychotic symptoms (i.e., auditory 
and visual hallucinations) were greatly reduced if not 
completely controlled by medication by the end of 2003.  
Mental health treatment records from the VA Medical Center, 
however, show the veteran reporting occasional auditory 
hallucinations until November 2004.  

At a December 2004 consult with the Trauma Recovery Program, 
the veteran denied current hallucinations, and mental status 
examination revealed the veteran's affect was blunted, and he 
got tearful as he discussed his Vietnam experiences.  His 
mood was depressed; eye contact was minimal; and his speech 
was mildly slowed.  At times he had some trouble recalling 
personally relevant information.  He denied current suicidal 
or homicidal ideation.  The impression was PTSD and 
depression, not otherwise specified.  His global assessment 
of functioning was scored as 50.

The veteran underwent a second VA examination for his PTSD in 
May 2005.  At this examination, the veteran reported his 
current symptoms to include flashbacks, nightmares about his 
combat experience, insomnia, hypervigilance, exaggerated 
startle response, avoidance, isolation, feelings of dread, 
and a history of angry outbursts at work and home.  He denied 
current suicidal and homicidal ideation or plan.  He denied 
alcohol or drug abuse.  There was no change in his marital 
status, living situation or employment status.  The veteran 
reported that he spends most of his time reading the Bible, 
attending therapy at the Vet Center, and working as an 
associate minister at a local Baptist Church.  

Mental status examination revealed the veteran was alert and 
oriented to time, place, and person.  He was casually dressed 
and well groomed.  He wore a hat with the words "Vietnam 
Veteran" on the front.  He was cooperative and attentive 
during the interview.  There was no guarding or evasiveness.  
Eye contact was poor and psychomotor activity was decreased.  
The veteran described his mood as irritable.  His effect was 
restricted, irritable and appropriate to the speech content 
and stated mood.  His speech was slow and deliberate.  
Thought processes and content were goal directed and 
coherent.  He denied suicidal or homicidal ideation or plan, 
and there was no evidence of obsessions or compulsions.  He 
denied auditory or visual hallucinations.  His memory was 
grossly intact for recent and remote events.  His insight was 
limited and his judgment was fair.  The impression was post-
traumatic stress disorder, chronic.  His global assessment of 
functioning was again scored as 50.  

In discussing the diagnosis, the examiner stated that this is 
a chronic condition and that there have been no documented 
remissions.  According to the VA treatment notes, the veteran 
has been treated with Quetiapine, Sertraline, group therapy 
and individual therapy, and has experienced mild improvement 
of symptoms.  The current psychiatric symptoms are most 
likely the result of the veteran's experiences in Vietnam.  
The examiner stated that the GAF score of 50 reflects severe 
impairment in social functioning.  He does not have 
meaningful interpersonal relationships.  There is current 
marital discord, social isolation and estrangement from 
family members.  In addition there is a history of inability 
to tolerate stressful situations.  Although the veteran has 
not been able to work since 2003 because of physical 
disability, the examiner stated that there are severe 
deficits and psychosocial functioning and that these problems 
make the veteran unemployable unless placed in a structured 
supportive work environment that directly address his 
emotional needs and offers psychosocial support.

The Board notes that subsequent VA treatment records show 
that the veteran was hospitalized for an exacerbation of his 
PTSD from July 5, 2006, through August 11, 2006.  The 
discharge summary of this hospitalization shows that, on 
admission, he was very depressed and there is a question of 
psychoses.  However, after evaluation and observance during 
his treatment period, there was no evidence of psychotic 
thought or behavior.  The veteran did report that he 
sometimes hears someone calling for him or sees peripherally, 
but this appears to be related to his intrusive thoughts, 
hyperarousal and hypervigilance either with reexperiencing or 
following nightmares.  At the time of his discharge, he was 
considered competent for VA financial affairs.  His judgment 
was fair.  He denied homicidal and suicidal ideas.  He was 
considered seriously impaired socially and occupationally 
related to his PTSD symptoms.  His mood was less labile.  He 
did not appear to be as easily agitated or depressed as he 
was on admission.  It was noted that he will need chronic 
continued follow up for this condition.  

After considering all the evidence, the Board finds that the 
evidence supports an increase in the veteran's disability 
rating to 70 percent.  This is based upon his symptoms of 
near-continuous depression affecting his ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
Other symptoms also considered are his hypervigilance 
(hyperarousal), sleep disturbances, nightmares, intrusive 
thoughts, flashbacks, avoidance and isolation.  All the 
treatment records for this period show that the veteran had 
severe symptoms of PTSD, and he had continuous treatment both 
at the VA Medical Center and the Vet Center.  He was seen for 
individual and group therapy at the Vet Center on at least a 
weekly basis, but often more than that.  

Furthermore, a 100 percent disability rating is not warranted 
because the medical evidence fails to show that any of the 
other pertinent rating criteria were met.  Although the 
medical evidence shows the veteran had severe symptoms, they 
do not show that he had symptoms such as gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
Rather the treatment records show that his thought processes 
were directed and goal oriented; he persistently denied 
delusions; his behavior was always appropriate and 
cooperative; he did not have suicidal or homicidal ideas; he 
was always well dressed and groomed; he was oriented in 
person, place and time; and his memory was generally intact.

Finally, the doctors consistently scored the veteran's Global 
Assessment of Functioning (GAF) as 50 out of 100.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  Thus the veteran's GAF 
score of 50 represents serious impairment and symptoms but is 
not consistent with total impairment of occupational and 
social functioning, which is needed for a 100 percent 
evaluation.

Thus the Board finds that an initial schedular disability 
rating of 70 percent, but no higher, is warranted for the 
veteran's PTSD.  Thus the veteran's appeal is granted, to 
this extent.

III.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Initially the Board notes that the veteran's service medical 
records, except for reports of service examinations, are not 
available.  As previously mentioned, the veteran's initial 
claims folder has been misplaced and presumably his service 
medical records were associated with that folder.  All 
attempts made by the RO to obtain other records held by the 
Federal government have been ineffective in recovering any 
in-service treatment records.  The veteran has been notified 
that his service medical records are not available.  He has 
been requested to provide any copies of them he may have in 
his possession or to provide alternative records of in-
service incurrence or aggravation of the conditions for which 
service connection is sought.  The veteran has not responded 
to this request.  Furthermore, the veteran was advised that 
he could show service connection by providing medical 
evidence showing a continuity of symptomatology since the 
veteran's separation from service in March 1970.  For the 
reasons discussed below, the veteran has also failed to 
provide evidence of continuity of symptomatology.

The Board also notes that the veteran is a combat veteran who 
served in the Republic of Vietnam from 1968 to 1969.  

Hypertension

The medical evidence shows that the veteran is currently 
treated for hypertension with medication for control.  Thus 
he has a current disability.  However, the medical evidence 
fails to show that the veteran's current hypertension is 
related to his military service.  The available service 
medical records show that his blood pressure was 138/80 at 
the time he entered into service in 1968.   His separation 
examination report from March 1970 shows his blood pressure 
was 122/78 at the time of his discharge from active duty.  A 
May 1974 examination report for enlistment into the U.S. Army 
Reserve shows the veteran's blood pressure was 140/90.  The 
separation examination report from the period of his initial 
active duty for training dated in August 1974 shows his blood 
pressure was 127/86.  The veteran did not report a history of 
high blood pressure on any Report of Medical History he 
completed in conjunction with the above-referenced 
examinations.  In addition, none of the examiners rendered a 
diagnosis of hypertension.

The earliest post-service treatment record showing an 
elevated blood pressure is from March 2002 when the veteran 
was seen in the emergency room at a private hospital with 
complaints of right leg pain.  He also complained of 
dizziness and headache for one month.  No history of 
hypertension/high blood pressure is noted, and it was noted 
that the veteran was not taking any medications.  His blood 
pressure was 174/94.  The next treatment record seen is for a 
follow up with a private doctor in May 2002.  A past medical 
history of hypertension and the use of Maxzide is noted.  His 
blood pressure was 142/84.  The assessment was hypertension 
and the doctor changed his medication from Maxzide to Altace.  
In July 2002, he had angioedema due to the use of Lorcet and 
Altace.  These medications were discontinued at that time.  
In August 2002, the veteran's private doctor prescribed 
Micardis for his hypertension.

The veteran testified at a hearing before a Decision Review 
Officer in March 2005 that he was having headaches while in 
Vietnam and was told by a medic at the dispensary who said 
that the headaches were probably caused by high blood 
pressure due to tension.  However, the veteran testified that 
his blood pressure was not always up but would go up when a 
situation occurred.  

Thus there is no showing in the available service medical 
records that the veteran had hypertension while on active 
duty.  His blood pressure at his separation examination in 
March 1970 was within normal limits for VA purposes.  (Normal 
limits for VA purposes is systolic pressure below 160 and 
diastolic pressure below 90.) The veteran's report of what 
occurred during service is more consistent with situational 
elevated blood pressure than with hypertension, which is a 
chronic disease process.  Although the May 1974 examination 
showed a blood pressure of 140/90, this was an enlistment 
examination into the U.S. Army Reserve.  Since the March 1970 
examination did not show hypertension, the May 1974 elevated 
reading means the veteran was noted to have an elevated blood 
pressure reading upon entry into service.  The veteran's 
separation examination report from August 1974 again showed 
that his blood pressure was within normal limits.  Thus there 
was no showing of aggravation during that period of active 
service, or indeed, that hypertension actually was present at 
that time.  

Furthermore, there is no evidence of continuity of 
symptomatology.  Although the veteran testified receiving 
treatment at the Jackson, Mississippi, VA Medical Center 
after his separation from service in 1970, a request for any 
records for that time frame only resulted in one treatment 
record from a hospitalization in March 1971 for atopic 
dermatitis.  This treatment record indicates the veteran's 
blood pressure at the time of admission was 140/75, well 
within normal limits.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
hypertension because the evidence fails to establish that the 
veteran's current hypertension is related to any disease 
incurred in service.  There is no medical evidence showing 
the veteran had a diagnosis of hypertension in service, and 
his testimony is insufficient to establish that he had 
chronic hypertension during service.  Furthermore, there is 
no evidence of continuity of symptomatology or any competent 
medical opinion linking the veteran's current hypertension to 
his active service.  The preponderance of the evidence being 
against the veteran's claim for service connection for 
hypertension, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.

Vision Problems

At his hearing in March 2005, the veteran testified in effect 
that his vision problem consisted of a refractive error of 
the eyes, corrected by reading glasses.  Refractive errors 
are specifically excluded from the definition of disease by 
VA regulation.  See 38 C.F.R. § 3.303(c) (2006).  Since a 
refractive error is not a disease, it is not subject to 
service connection.  Thus, by law, the veteran is not 
entitled to service connection for his claimed vision 
problems, and this aspect of the appeal must be denied.

Dermatitis

The veteran testified at his March 2005 hearing that, after 
he separated from service, he developed a skin condition on 
his legs and hands that would crack open and drain.  He also 
testified that he was hospitalized for this.  He further 
testified that he continues to have dry skin, mostly on his 
hands, which he treats with lotion.  The veteran attributed 
this skin condition to his time in Vietnam.  The veteran has 
also claimed it is due to exposure to Agent Orange in 
Vietnam.

The service medical records available do not show any finding 
of a chronic skin condition upon examination.  Post-service 
VA treatment records show the veteran was treated on an 
inpatient basis for a week in March 1971 for atopic 
dermatitis on his legs and right hand.  He denied a history 
of contact with any toxins, drug ingestion, asthma or hay 
fever.  It was noted that the veteran had had a much milder 
eruption as a child.  It was also considered that the veteran 
was under some stress at that time.  The pertinent findings 
included a dry scaly raised hyperpigmented group of lesions 
that were in clusters and single lesions that occurred on the 
thighs and legs bilaterally, as well as the right antecubital 
fossa and the right hand.  

Subsequent post-service treatment records fail to show any 
additional treatment for atopic dermatitis.  There was an 
episode in July 2002 where the veteran was treated for hives, 
but that was secondary to an allergic reaction to some 
medications.  The veteran testified only that he has dry skin 
that requires no medical attention.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim as the evidence fails to 
establish that the veteran currently has atopic dermatitis.  
Furthermore, the evidence fails to establish entitlement to 
presumptive service connection based upon exposure to 
herbicides while serving in the Republic of Vietnam as the 
veteran's first episode of atopic dermatitis was more than 
one year after his last possible exposure.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2006) (chloracne or other acneform disease 
consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service).  The veteran served in the Republic 
of Vietnam from August 1968 to August 1969.  His first 
outbreak was not until March 1971, clearly more than one year 
after his last exposure to an herbicide agent.  Thus the 
veteran is not entitled to presumptive service connection for 
dermatitis based upon exposure to herbicide agents.  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the veteran's claim is denied.


ORDER

Entitlement to an initial disability rating of 70 percent for 
post traumatic stress disorder (PTSD), is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for vision problems is 
denied.

Entitlement to service connection for dermatitis is denied.


REMAND

The veteran is a Vietnam combat veteran.  He has claimed that 
he received injuries to his lumbar spine, right ankle and 
right shoulder in January 1969 during combat when an RPG 
blast knocked him from his personnel carrier.  He testified 
that he was hospitalized for two weeks in Long Bin.

As a combat veteran, his account of the injuries to his 
lumbar spine, right ankle and right shoulder are, therefore, 
taken to be accurate.  However medical evidence of a nexus 
between any current disability and the in-service injury is 
still necessary to establish service connection.  Thus the 
Board finds that the veteran is entitled to VA examination 
for these claimed disabilities.  

The Board notes that the current medical evidence in the 
claims file shows the veteran has arthritis of the lumbar 
spine.  In addition, the current treatment records show that 
the veteran was having difficulty with limitation of motion 
and swelling of the right lower leg and ankle, and with 
regard to the veteran's right shoulder, the Board notes that 
while there are no current treatment records showing he has 
received treatment for any right shoulder condition, he did 
testify that the right shoulder continues to pain him and is 
stiff with limitation of motion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should render diagnoses of any 
current disabilities related to the 
veteran's lumbar spine, right ankle, and 
right shoulder.  If a current disability is 
found, the examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the current disability is 
related to disease or injury incurred during 
service, including any trauma as may have 
been sustained when the veteran was knocked 
from a personnel carrier by the blast from a 
rocket propelled grenade in Vietnam.  The 
examiner should provide a complete rationale 
for any opinion given.

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


